ORDER

PER CURIAM.
Defendant, Jerome W. Jones, appeals from the judgment entered on a jury verdict finding him guilty of two counts of murder in the first degree, in violation of section 565.020 RSMo (2000); assault in the first degree, in violation of section 565.050 RSMo (2000); robbery in the first degree, in violation of section 569.020 *406RSMo (2000); and four counts of armed criminal action, in violation of section 571.015 RSMo (2000). The trial court sentenced defendant to life imprisonment without probation or parole on the murder, assault, and robbery counts, to be served concurrently, and to thirty years imprisonment on each of the armed criminal action counts, to be served concurrently with each other and with the life sentences.
No error of law appears and no jurisprudential pui'pose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).